Case 2:21-cv-05215-CAS-JEM Document 11 Filed 06/30/21 Page 1 of 5 Page ID #:85



 1    JEFFREY DEMAIN (SBN 126715)
 2    jdemain@altber.com
      DANIELLE LEONARD (SBN 218201)
 3    dleonard@altber.com
 4    ALTSHULER BERZON LLP
      177 Post St., Suite 300
 5    San Francisco, CA 94108
 6    Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
 7
      Attorneys for Proposed Defendants Gabrielle
 8    Carteris, David P. White, Duncan Crabtree-
 9    Ireland, Ray Rodriguez, John T. McGuire,
      John Carter Brown, and Linda Powell
10
      JULIE GUTMAN DICKINSON (SBN 148267)
11    jgutmandickinson@bushgottlieb.com
12    LISA C. DEMIDOVICH (SBN 245836)
      ldemidovich@bushgottlieb.com
13    BUSH GOTTLIEB, A LAW CORPORATION
14    801 North Brand Boulevard, Suite 950
      Glendale, California 91203-1260
15    Telephone: (818) 973-3200
16    Facsimile: (818) 973-3201
17    Attorneys for Proposed Defendants Screen
      Actors Guild-American Federation of
18
      Television and Radio Artists, Michael
19    Pniewski, and David Hartley-Margolin
20                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
21
22     Francis Fisher,                                   CASE NO.: 2:21-cv-5215-CAS-MAA

23           Plaintiff,                                  PROPOSED DEFENDANTS’
                                                         PRELIMINARY RESPONSE TO
24
             v.                                          PLAINTIFF’S APPLICATION FOR
25                                                       LEAVE TO FILE PROPOSED
       SAG-AFTRA, et al.,                                COMPLAINT PURSUANT TO
26
                                                         29 U.S.C. § 501
27           Defendants.                                 Judge: The Hon. Christina A. Snyder
28

                  Proposed Defs’ Preliminary Response to Application for Leave to File Complaint
                                          No. 2:21-cv-5215-CAS-MAA
Case 2:21-cv-05215-CAS-JEM Document 11 Filed 06/30/21 Page 2 of 5 Page ID #:86




 1         Proposed Defendants Gabrielle Carteris, David P. White, Duncan Crabtree-
 2   Ireland, Ray Rodriguez, Michael Pniewski, David Hartley-Margolin, John T.
 3   McGuire, John Carter Brown, Linda Powell, and the Screen Actors Guild-American
 4   Federation of Television and Radio Artists (“SAG-AFTRA”) (collectively,
 5   “Proposed Defendants”) appear specially through their respective undersigned
 6   counsel without having been served to respectfully submit this preliminary
 7   procedural response to the Application for Leave to File Complaint Pursuant to 29
 8   U.S.C. §501, filed June 25, 2021 by Plaintiff Francis Fisher (“Plaintiff”) and
 9   proposal about how to proceed. The Proposed Defendants wish, first and foremost,
10   to alert the Court that Plaintiff’s Application will be opposed, and to request the
11   opportunity to respond to Plaintiff’s Application on a reasonable timeline that
12   preserves judicial resources. Proposed Defendants further respectfully suggest a
13   procedural pathway to resolve the issues raised by this Application and the claims
14   asserted in the Proposed Complaint, consistent with the applicable rules and the
15   statutory requirements applicable to Plaintiff’s claim under 29 U.S.C. §501(a), which
16   requires leave of Court and good cause to file.
17         Plaintiff’s Proposed Complaint (ECF #1-1) asserts two claims against a
18   partially overlapping set of Defendants associated with SAG-AFTRA: Count I, a
19   claim for breach of the duty of fair representation (“DFR”) under 29 U.S.C. §159(a)
20   against certain SAG-AFTRA members, officers and staff who also are trustees on the
21   SAG-AFTRA Health Plan, and Count II, a claim for breach of fiduciary duty under
22   29 U.S.C. §501(a) against certain SAG-AFTRA staff and officers who serve on
23   SAG-AFTRA’s National Board.1
24
           1
25           The factual allegations in the Proposed Complaint overlap considerably with
     an ERISA claim filed on behalf of different SAG-AFTRA members by the same
26   counsel, currently pending before this Court in Asner v. The SAG-AFTRA Health
27   Fund, Case No. 2:20-cv-10914-CAS-JEM. Pleading motions in that case have been
     briefed and scheduled for argument. The Proposed Defendants in this new action
28
                                                          2
                   Proposed Defs’ Preliminary Response to Application for Leave to File Complaint
                                           No. 2:21-cv-5215-CAS-MAA
Case 2:21-cv-05215-CAS-JEM Document 11 Filed 06/30/21 Page 3 of 5 Page ID #:87




 1         Count I (the DFR claim) does not require leave of Court to file a Complaint.
 2   Count II (the §501(a) claim) may be filed only after receiving “leave of the court
 3   obtained upon verified application and for good cause shown.” 29 U.S.C. §501(b).
 4   There is applicable case law within the Ninth Circuit addressing the “good cause”
 5   standard to add a §501(a) claim alleging breach of fiduciary duty by union officers.
 6   E.g., Stelling v. Int’l Bhd. of Electrical Workers, 587 F.2d 1379 (9th Cir. 1978);
 7   Phillips v. Osborne, 403 F.2d 826, 830 (9th Cir. 1968); Horner v. Ferron, 362 F.2d
 8   224, 228-29 (9th Cir. 1966); see also Pimentel v. Aloise, No. 18-CV-00411-EMC,
 9   2018 WL 6025613, at *5-6 (N.D. Cal. Nov. 16, 2018). The “good cause”
10   requirement “protects union officials from harassing and vexatious litigation which
11   has no merit… and from unwarranted judicial intrusion in the processes of union
12   democracy.” Cowger v. Rohrbach, 868 F.2d 1064, 1068 (9th Cir. 1989) (internal
13   citations omitted).
14         Here, Plaintiff has filed only an Application requesting leave to file her
15   Proposed Complaint, and has not actually filed any Complaint alleging the DFR
16   claim. She has not served (or even notified) any of the Proposed Defendants of the
17   Application or Proposed Complaint.2 Despite not yet being served, we specially
18   appear here to inform the Court that Proposed Defendants intend to oppose the
19   application for leave to file the §501(a) claim under the “good cause” standard
20
21   agree with Plaintiff that the cases are related, given the overlap in allegations.
22   Proposed Defendants strongly disagree with the allegations and claims in this new
     Proposed Complaint, but will leave those substantive responses for the appropriate
23   time once the proper procedural posture is resolved.
24         2
             Contrary to Plaintiff’s statement in her Application (ECF #1, ¶12), neither
25   she nor her lawyers provided notice of the filing to SAG-AFTRA’s counsel.
     Proposed Defendants learned of the filing through a Lexis-Nexis alert. Plaintiff’s
26   counsel also failed to respond to Defendant SAG-AFTRA counsel’s subsequent
27   inquiry regarding this Application.
28
                                                          3
                   Proposed Defs’ Preliminary Response to Application for Leave to File Complaint
                                           No. 2:21-cv-5215-CAS-MAA
Case 2:21-cv-05215-CAS-JEM Document 11 Filed 06/30/21 Page 4 of 5 Page ID #:88




 1   articulated by the Ninth Circuit. Defendants also intend to move to dismiss
 2   Plaintiff’s DFR claim once it is filed. We respectfully propose the following
 3   procedure, which we submit will preserve judicial efficiency and protect all parties’
 4   rights and interest in being heard before the Court reaches resolution.
 5         Plaintiff should file her complaint asserting her DFR claim, along with an
 6   application to add the §501(a) claim, in which case the undersigned counsel will
 7   accept service of the complaint on behalf of our respective clients, pursuant to
 8   Federal Rule of Civil Procedure 4(d). Proposed Defendants would then file
 9   simultaneous motions to dismiss the DFR claim and an opposition to the application
10   for leave to add the §501(a) claim or, in the alternative, to dismiss that §501(a)
11   claim. Plaintiff would then receive a reasonable amount of time to file a response to
12   the motions to dismiss and a reply in support of her application to add the §501(a)
13   claim, and Defendants would reply in support of the motions to dismiss. The
14   Proposed Defendants would confer with Plaintiff to propose a stipulated schedule for
15   briefing.
16         The U.S. District Court for the Northern District of California used this
17   procedure to adjudicate a request for leave to add a §501(a) claim along with
18   motions to dismiss other claims in Pimentel, 2018 WL 6025613, at *1. Doing so
19   would allow Plaintiff’s request for leave to add the §501(a) claim and the Proposed
20   Defendants’ opposition to that request and motions to dismiss to be briefed on a
21   reasonable schedule and presented for resolution by the Court all at once, without
22   asking the Court to resolve a non-emergency matter3 such as this on shortened time
23   or to resolve challenges to the pleadings seriatim.
24
25
26   3
      Plaintiff waited almost five months from SAG-AFTRA’s notification that it would
27   not be initiating suit against the individual defendants to file this application,
     evidencing the non-emergent nature of this matter.
28
                                                          4
                   Proposed Defs’ Preliminary Response to Application for Leave to File Complaint
                                           No. 2:21-cv-5215-CAS-MAA
Case 2:21-cv-05215-CAS-JEM Document 11 Filed 06/30/21 Page 5 of 5 Page ID #:89




 1         To implement the foregoing procedure to resolve challenges to the pleadings
 2   in a reasonable and efficient manner, Proposed Defendants respectfully request that
 3   the Court deny the pending Application without prejudice to Plaintiff filing a
 4   Complaint setting forth her DFR claim (which needs no leave of Court) and an
 5   application to add the §501(a) claim, at which point the parties can confer and
 6   propose a reasonable briefing schedule on all issues. In the alternative, the Court can
 7   hold this Application in abeyance pending the filing and proper service of such a
 8   Complaint by Plaintiff, and treat this as an Application to add the §501(a) claim).
 9
10                                              Respectfully submitted,
11
     Dated: June 30, 2021                       /s/ Danielle Leonard
12                                                 Danielle Leonard
13
                                                  JEFFREY DEMAIN
14                                                DANIELLE LEONARD
15                                                Altshuler Berzon LLP

16                                                Attorneys for Proposed Defendants
17                                                Gabrielle Carteris, David P. White, Duncan
                                                  Crabtree-Ireland, Ray Rodriguez, John T.
18                                                McGuire, John Carter Brown, and Linda
19                                                Powell

20                                                JULIE GUTMAN DICKINSON
21                                                LISA C. DEMIDOVICH
                                                  Bush Gottlieb, a Law Corporation
22
23                                                Attorneys for Proposed Defendants SAG-
                                                  AFTRA, Michael Pniewski, and David
24                                                Hartley-Margolin
25
26
27
28
                                                         5
                  Proposed Defs’ Preliminary Response to Application for Leave to File Complaint
                                          No. 2:21-cv-5215-CAS-MAA
